Citation Nr: 0212479	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from March 1980 to March 1995.  In addition, 
he had approximately eleven-and-a-half months of prior active 
service.  The veteran died in June 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  In May 2001, the Board remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for appellate consideration.  

Following notification of the adverse action, the appellant, 
the veteran's widow, perfected a timely appeal of the denial.  
In May 2001, the Board remanded the appellant's claim to the 
RO for review (including further evidentiary development) and 
readjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Following completion of 
the requested actions as well as a continued denial of the 
cause of death claim, the RO, in April 2002, returned the 
case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on June [redacted], 1999 at the age of 52 years as a result of an 
hepatic coma due to cirrhosis of the liver.  

3.  An hepatic coma and cirrhosis of the liver were not shown 
in service, or shown to be otherwise related to any incident 
of the veteran's military duty.  Additionally, cirrhosis of 
the liver was not shown within one year after the veteran's 
discharge from service.  

4.  At the time of the veteran's death, service connection 
had not been established for any disability.  


CONCLUSIONS OF LAW

1.  An hepatic coma and cirrhosis of the liver were not 
incurred in or aggravated by active military duty, and 
cirrhosis of the liver may not be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the April 2000 
statement of the case, a June 2001 letter, and the January 
2002 supplemental statement of the case informed the 
appellant of the evidence needed to substantiate her service 
connection claim.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has made 
several attempts to procure all service medical records and 
pertinent post-service medical records adequately identified 
by the appellant.  All such reports which are available have 
been obtained and associated with the veteran's claims 
folder.  Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the appellant in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the appellant.  As such, the Board may proceed 
with its adjudication of the appellant's appeal.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of an hepatic coma or cirrhosis of 
the liver.  In March 1995, the veteran was discharged from 
active military duty.  

According to pertinent post-service medical reports which 
have been obtained and associated with the veteran's claims 
folder, in January 1997, the veteran sought private treatment 
for complaints of a cough, a sore throat, and a temperature 
of one day duration.  The veteran denied experiencing 
abdominal pain.  The examiner observed that the veteran, upon 
walking around the room, was jaundice.  Upon questioning, the 
veteran reported that he drank a six-pack of beer per day and 
that he had no history of liver disease or family history of 
liver disease or cancer.  A physical examination demonstrated 
that the veteran's liver was enlarged, nontender, and at 
least five centimeters below the costal margin and had no 
obvious palpable masses or irregularity.  The examining 
physician assessed, in pertinent part, acute jaundice and 
liver enlargement and noted that the veteran would be 
scheduled for an abdominal computed tomography as well as 
lipid and hepatitis profiles.  

In January 1998, the veteran underwent a computed tomography 
of his abdomen which showed moderate diffuse hepatomegaly 
with diffuse inhomogeneous hepatic texture that was 
consistent with some type of diffuse hepatocellular disease; 
a vague focal low-density abnormality in the caudate lobe of 
the liver covering an area of approximately four by two 
centimeters which may only represent localized fatty 
infiltration (although the examining radiologist explained 
that he was not able to exclude more significant hepatic 
pathology on that single examination); no abnormal biliary 
dilatation; and no abnormality of the pancreas.  The 
radiologist recommended further evaluation by a specialist in 
liver disease to determine whether or not the veteran needed 
a liver biopsy as well as a follow-up computed tomography 
scan with special attention to the low-density abnormality in 
the caudate lobe.  

On the following day in January 1998, the veteran underwent 
follow-up treatment with the physician who had treated in 
January 1997.  At that time, the physician noted that the 
veteran's hepatitis profile was negative, that his liver 
enzymes were markedly elevated with a high gamma-glutamyl 
transferase (GGT) pattern which was suggestive of alcohol 
toxicity of the liver, and that the computed tomography of 
his abdomen was relatively normal except for his enlarged 
liver and a vague density which possibly represented a fat 
pad.  The physician expressed his opinion that a tissue 
diagnosis should be obtained for what he believed was 
alcohol-induced liver disease.  The physician assessed, in 
pertinent part, alcohol-induced liver disease; instructed the 
veteran to stop drinking alcohol and smoking; and noted that 
he would be scheduled for a referral to a hepatology clinic.  

In March 1998, this same private physician noted that the 
veteran, who had not received any medical care since his last 
appointment with this doctor, had returned for follow-up 
treatment smelling of alcohol and that his family had 
reported that he continued to drink.  The physician observed 
that the veteran had "abdominal distinction" and remained 
jaundice.  The physician assessed hepatic failure.  

Two days later in March 1998, the veteran underwent an 
examination by another private physician.  At this 
examination, the veteran reported experiencing marked loss in 
muscle mass peripherally with wasting of his extremities, an 
increase in abdominal girth, no peripheral edema, some 
fatigue (but no pain), and a slight discomfort with 
distention of his abdomen.  The veteran admitted to having 
consumed large amounts of alcohol (up to a six-pack per day 
or a half pint of liquor) for many years but stated that he 
had not consumed any alcohol for the past month-and-a-half.  

Upon observation, the veteran was found to have obvious 
jaundice, marked extremity wasting, and a protuberant 
abdomen.  A physical examination of the veteran's abdomen 
demonstrated a protuberant abdomen with fluid wave but no 
hernias; a markedly enlarged liver which was firm, easily 
ballottable, but not nodular; a left hepatic globe which was 
disproportionally increased in size; a spleen which was not 
palpable; and no caput medusae.  The examining physician 
provided an impression of probable alcoholic liver disease at 
an advanced stage and expressed his opinion that the veteran 
did not appear to have fulminant alcoholic hepatitis.  In 
addition, the physician informed the veteran of the necessity 
of discontinuing all alcohol consumption.  

Approximately one day later in March 1998, the veteran 
underwent an esophagogastroduodenoscopy, which showed no 
evidence of varices or other abnormalities with the exception 
of mild gastritis.  The veteran also underwent a therapeutic 
paracentesis in which four liters of fluid were removed with 
marked increase in abdominal girth as well as improvement in 
abdominal symptoms.  The veteran was found to be highly 
likely to have some underlying cirrhosis of a chronic nature.  

In April 1998, the veteran received follow-up medical care 
for his alcoholic liver disease with complications from 
ascites.  At the April 1998 treatment session, the examining 
physician, who conducted the examination in the prior month, 
noted that the therapeutic paracentesis that the veteran 
underwent had resulted in marked relief in his symptoms, that 
he had fairly rapid re-accumulation of fluid despite 
medication, that he had experienced a marked drop in weight 
and frequent urinations, that he had no peripheral edema and 
an only minimally distended abdomen, that his liver was 
palpable just below the costal margin and was firm but not 
ballottable, and that there was no caput medusae.  

In May 1998, the veteran underwent a follow-up treatment 
session by this same private physician who noted that the 
veteran's ascites and peripheral edema had totally resolved 
and that he was no longer jaundice.  The veteran reported 
feeling well.  The veteran's wife noted that the veteran had 
had one, but only one, drink in the prior week.  A physical 
examination of the veteran's abdomen was benign except for an 
enlarged liver with the left lobe more prominent than the 
right.  Upon reviewing laboratory work, the examining 
physician noted that there was no serologic evidence of any 
other cause for liver injury as well as marked improvement 
with cessation of alcohol.  

Computed tomography of the veteran's upper abdomen, which was 
completed in July 1998, showed cirrhosis and a small amount 
of ascites.  No focal hepatic lesions were identified.  

A record dated in June 1999 from a private hospital indicates 
that the veteran's past history included "alcoholism--liver 
prob[lems]."  The veteran reported having drunk three pints 
of alcohol in the prior four months and having experienced 
similar problems for the previous four years.  

According to the certificate of death, the veteran died on 
the following day in June 1999 at the age of 52 years.  The 
immediate cause of his death was an hepatic coma due to 
cirrhosis of liver.  

In July 1999, the private physician, whose records reflect 
liver treatment for the veteran between 1997 and 1998, noted 
that the veteran had died from cirrhosis of the liver.  The 
physician explained that cirrhosis of the liver is a 
progressive disease and could be present for many years prior 
to the death of the patient.  Additionally, the physician 
stated that he had first diagnosed the veteran with cirrhosis 
in 1995 and that, at that time, "it was apparent that he was 
near instage disease as he was acutely ill, jaundice, and 
malnourished."  The physician expressed his opinion that the 
veteran had cirrhosis for many years prior to his actual 
diagnosis.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2001).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2001).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2001).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cirrhosis of the liver becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

The certificate of death indicates that the veteran in the 
present case died on June [redacted], 1999 at the age of 52 years as a 
result of an hepatic coma due to cirrhosis of the liver.  At 
the time of the veteran's death, service connection had not 
been established for any disability.  

Throughout the current appeal, the appellant has contended 
that the cirrhosis of the veteran's liver, which led to his 
demise, was present during his active military duty and, in 
any event, was diagnosed and treated within one year of his 
separation from such service.  As such, the appellant 
maintains that service connection for the cause of the 
veteran's death is warranted.  

In support of this contention, the appellant submitted a July 
1999 statement in which a private physician stated that he 
had first diagnosed the veteran with cirrhosis in 1995 and 
that, at that time, "it was apparent that he [the veteran] 
was near instage disease as he was acutely ill, jaundice, and 
malnourished."  The physician also expressed his opinion 
that the veteran had cirrhosis for many years prior to his 
actual diagnosis.  

Pursuant to the Board's May 2001 remand, the RO submitted a 
written request to this private physician to furnish copies 
of records of his treatment of the veteran from 1995 to 1999.  
The reports received by the RO from this physician are dated 
from August 1996 until March 1998.  In addition, the August 
1996 record reflects treatment for angina and not cirrhosis 
of the veteran's liver.  Importantly, the first evidence of 
treatment of the veteran's liver pathology by this physician 
is dated in January 1997, when the doctor noted the veteran's 
acute jaundice and liver enlargement.  

Significantly, according to the available medical records 
which have been obtained and associated with the claims 
folder, the first evidence of a diagnosis of cirrhosis of the 
veteran's liver is dated in March 1998, approximately three 
years after his separation from active military duty.  
Further, the first evidence of a diagnosis of an hepatic coma 
was made on the veteran's certificate of death which noted 
his demise in June 1999.  Based on the totality of this 
evidence, the Board must conclude that the cirrhosis of the 
veteran's liver, as well as his hepatic coma, originated 
several years after his discharge from active military duty.  

Significantly, no competent evidence is included in the 
claims folder which associates the veteran's hepatic coma or 
the cirrhosis of his liver with his military service.  See, 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.303(d) (2001).  In this regard, the Board notes 
that a June 1999 record from the veteran's terminal 
hospitalization includes a notation that the veteran's past 
history included "alcoholism--liver prob[lems]" and that he 
had experienced similar problems for the previous four years.  
Importantly, however, this statement appears to have been 
made by the veteran himself rather than by a treating 
physician based upon medical records.  Significantly, as the 
Board has discussed in this decision, the available medical 
reports do not reflect a diagnosis of cirrhosis of the 
veteran's liver until March 1998, approximately three years 
after his separation from active military duty.  Further, 
although the RO submitted a written request to this private 
medical facility for copies of the veteran's terminal 
hospitalization records, the hospital failed to respond.  In 
this regard, following receipt the January 2002 supplemental 
statement of the case, the appellant, in written 
correspondence dated later in January 2002, noted she did not 
have any additional evidence to submit in support of her 
claim.

In addition, the claims folder contains no competent evidence 
of cirrhosis of the veteran's liver within a year after his 
separation from military duty.  Even though a private 
physician who had treated the veteran for his liver pathology 
provided a document in which he attested that he had first 
diagnosed the veteran with cirrhosis of the liver in 1995, 
the available treatment records from the doctor do not 
support this statement.  Consequently, the cirrhosis of the 
veteran's liver, which led to his death, may not be presumed 
to have been incurred during his active military service.  
See, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Clearly, a disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Consequently, her claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

